UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 12-31-2013 ITEM 1. REPORTS TO STOCKHOLDERS. ANNUAL REPORT DECEMBER 31, 2013 VP Balanced Fund Table of Contents Market Perspective 2 Performance 3 Portfolio Commentary 5 Fund Characteristics 7 Shareholder Fee Example 8 Schedule of Investments 9 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Notes to Financial Statements 30 Financial Highlights 35 Report of Independent Registered Public Accounting Firm 36 Management 37 Additional Information 40 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Scott Wittman, Chief Investment Officer, Asset Allocation and Disciplined Equity Stocks Rallied but Bonds Struggled U.S. stock market performance remained robust during 2013, with many indices posting their best annual returns since the mid-1990s. Despite concerns about slow economic growth and periodic bouts of fiscal and monetary policy uncertainty, investors largely focused on continued Federal Reserve (Fed) support, marginally improving economic data (particularly in the housing market), and relatively healthy corporate earnings. Meanwhile, the investment-grade U.S. bond market faced a challenging backdrop as interest rates steadily increased during the period. Fed Policy Took Center Stage Beginning in spring 2013, modest economic gains led to fears the Fed would end its massive quantitative easing (QE) program sooner than expected. The Fed helped fuel those fears, indicating it may start tapering its $85 billion monthly bond purchases later in the year. Volatility erupted as investors expected the Fed to begin tapering in September. This led to a brief pause in the extended stock market rally and drove bond yields sharply higher. But the Fed surprised the financial markets in September by announcing it would continue the current pace of bond buying until economic gains appear sustainable. This news sparked a short-term turnaround among bonds, but speculation around taper timing quickly resurfaced and bonds continued to struggle. Taper Strategy Unfolded Stocks continued their upward surge on positive manufacturing, housing, employment and corporate earnings data—factors that finally encouraged the Fed to pull the taper trigger. Following its December policy meeting, the Fed announced it would begin reducing its monthly bond buying by $10 billion to $75 billion in January, with future tapering to remain data dependent. Whereas the prospect of Fed tapering sent the financial markets into a frenzy earlier in the year, the Fed’s decision to finally begin scaling back its monthly bond buying program had a less-dramatic effect on the markets. With economic data generally improving, most investors assumed the taper would happen sooner rather than later. Also, the relatively modest amount of tapering helped reassure investors the reduction in stimulus would be gradual. U.S. Market Returns For the 12 months ended December 31, 2013 U.S. Stock Indices Barclays U.S. Bond Market Indices Russell 1000 Index (large-cap) 33.11% MBS (mortgage-backed securities) -1.41% Russell Midcap Index 34.76% Corporate (investment-grade) -1.53% Russell 2000 Index (small-cap) 38.82% Aggregate (multi-sector) -2.02% Treasury -2.75% 2 Performance Total Returns as of December 31, 2013 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVBIX 17.43% 12.25% 6.52% 7.25% 5/1/91 Blended index(1) — 17.56% 12.71% 6.54% 8.53%(2) — S&P 500 Index — 32.39% 17.93% 7.40% 9.52%(2) — Barclays U.S. Aggregate Bond Index — -2.02% 4.44% 4.54% 6.33%(2) — The blended index combines monthly returns of two widely known indices in proportion to the asset mix of the fund. The S&P 500 Index represents 60% of the index and the remaining 40% is represented by the Barclays U.S. Aggregate Bond Index. Since 4/30/91, the date nearest the Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2003 Total Annual Fund Operating Expenses Class I 0.91% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Portfolio Commentary Equity Portfolio Managers: Bill Martin and Claudia Musat Fixed-Income Portfolio Managers: David MacEwen, Bob Gahagan, and Brian Howell Performance Summary VP Balanced returned 17.43% for the fiscal year ended December 31, 2013. By comparison, the fund’s benchmark (a blended index consisting of 60% S&P 500 Index and 40% Barclays U.S. Aggregate Bond Index) returned 17.56%. The 12-month returns for both the fund and its benchmark reflected double-digit gains in the U.S. equity market, but a decline for the U.S. bond market. Within the VP Balanced fund, the equity portion outperformed its benchmark, while the fixed-income component slightly underperformed its benchmark. Stock Component Posted Strong Gain The equity portion of VP Balanced outperformed the 32.39% return of the S&P 500 Index for the 12-month period. The portfolio’s stock selection process incorporates factors of value, quality, growth, and momentum while striving to minimize unintended bets along industry lines and other risk characteristics. The portfolio’s growth-, quality-, and value-oriented signals were beneficial to excess returns while momentum signals were unsuccessful. Stock selection in industrials and consumer staples was a key source of outperformance, while positioning in consumer discretionary weighed on relative results. Industrials sector outperformance was driven primarily by positioning among aerospace and defense companies, and to a lesser extent by machinery and electrical equipment holdings. Airplane manufacturer Boeing was a top contributor thanks to increased aircraft orders from airlines replacing their aging fleets. Defense contractor Northrop Grumman was also a strong performer, appreciating over 70% on positive earnings revisions. Consumer staples, particularly holdings in food and staples retailers, also outperformed. Supermarket chain store operator Safeway, which was added to the portfolio in April 2013, soared on higher-than-expected revenue guidance and analyst upgrades. Chain drug store Rite Aid outperformed thanks to higher-than-expected earnings from a rise in same-store pharmacy sales. Other beneficial equity positions included videogame retailer GameStop, which climbed on solid earnings in its mobile sales and in anticipation of sales of new gaming consoles. St. Jude Medical, a global medical device manufacturer, appreciated throughout the year thanks to solid earnings. Stock selection in consumer discretionary, particularly among media companies and internet retailers, had the most significant negative impact on performance. Online travel site Expedia’s return lagged the overall market due in large part to intense competition from rival priceline.com. Not owning a number of internet retailers that appreciated during the period, such as Amazon.com and priceline.com, also impacted results. 5 Although no single media holding imparted a large negative impact, small detraction across a number of companies led the industry to be the greatest overall detractor in the equity portion. Elsewhere, owning less than the benchmark weighting in Gilead Sciences, a biopharmaceutical manufacturer, hurt results after the company’s stock price more than doubled. A number of ­technology holdings negatively impacted returns, including semiconductor manufacturer Broadcom, which fell after releasing lower-than expected revenue guidance due to slowing smartphone sales. Technology infrastructure company EMC, which declined during the period, was another key detractor. Both ­holdings remain appealing across value, growth, and quality characteristics. Fixed-Income Portion Declined The fixed-income component of VP Balanced slightly underperformed the -2.02% return of the Barclays U.S. Aggregate Bond Index for the 12-month period. The portfolio’s yield curve positioning and security selection during the second quarter of 2013 detracted most from relative performance. Steep increases in long-term bond yields from May to September led to a steepening of the yield curve, as rates on longer-maturity securities increased more than rates on shorter-maturity securities. An overweight position in longer-term bonds (in the 10- to 20-year maturity range) during part of that period weighed on performance. We later reduced our exposure to longer-maturity bonds and shortened the portfolio’s duration (sensitivity to interest rate changes). In terms of security selection, an overweight position in underperforming Treasury inflation-protected securities (TIPS) weighed on returns during the second quarter. We liquidated this position in June. Security selection in the securitized sector was also a detractor during the second quarter, as certain mortgage-backed securities (MBS) and adjustable-rate mortgages held in the portfolio underperformed the MBS positions in the benchmark. On the positive side, sector allocation generally contributed to relative performance. The portfolio’s underweight position in Treasuries and corresponding overweight in spread sectors was beneficial as Treasuries generally underperformed during the 12-month period. Security selection in the credit sector also helped returns. A small out-of-benchmark position in high-yield corporate bonds lifted relative results. High-yield corporates outperformed other domestic taxable fixed-income sectors in 2013 as investors’ “risk-on” sentiment prevailed. Outlook Uncertainty surrounding the U.S. economic recovery and the impact of the Federal Reserve’s recent monetary policy changes remain the key factors likely to impact the stock and bond markets in the near term. We believe the slow and steady growth seen in the U.S. is likely to continue, although rising interest rates represent an economic hurdle. While gradual improvements in employment have helped consumers, conditions in the corporate sector have moderated with slowing earnings and revenue growth rates. We believe that our disciplined investment approach, for both the equity and fixed-income components of the portfolio, is particularly beneficial during periods of volatility. We adhere to our process regardless of the market environment, allowing us to take advantage of opportunities presented by market inefficiencies. 6 Fund Characteristics DECEMBER 31, 2013 Top Ten Common Stocks % of net assets Apple, Inc. 2.2% Google, Inc., Class A 1.6% Microsoft Corp. 1.5% Johnson & Johnson 1.4% Pfizer, Inc. 1.2% Exxon Mobil Corp. 1.2% Citigroup, Inc. 1.1% Oracle Corp. 1.0% Merck & Co., Inc. 1.0% International Business Machines Corp. 0.9% Top Five Common Stocks Industries % of net assets Pharmaceuticals 5.1% Computers and Peripherals 3.7% Oil, Gas and Consumable Fuels 3.6% Insurance 3.3% Aerospace and Defense 3.2% Key Fixed-Income Portfolio Statistics Average Duration (effective) 5.0 years Weighted Average Life 6.7 years Types of Investments in Portfolio % of net assets Common Stocks 60.6% U.S. Treasury Securities 13.2% U.S. Government Agency Mortgage-Backed Securities 10.3% Corporate Bonds 9.9% Commercial Mortgage-Backed Securities 1.6% Collateralized Mortgage Obligations 1.5% U.S. Government Agency Securities 0.6% Sovereign Governments and Agencies 0.5% Municipal Securities 0.5% Asset-Backed Securities —* Temporary Cash Investments 1.9% Other Assets and Liabilities (0.6)% *Category is less than 0.05% of total net assets. 7 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2013 to December 31, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to ­estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/13 Ending Account Value 12/31/13 Expenses Paid During Period(1) 7/1/13 – 12/31/13 Annualized
